Warner, Chief Justice.
This was a claim case, on the trial of which the jury found the property subject to the fi. fa. levied thereon. The claimant made a motion for a new trial on the ground, that the court erred in overruling the claimant’s motion to dismiss the plaintiff’s levy on the land, because the fi. fa. had been amended since the making of the levy thereon, and on various other grounds set forth in the motion, which was overruled by the court, and the claimant excepted.
1. The fi. fa. as it was originally issued, and at the time it was levied, commanded the sheriff to levy it on the land specified therein as the property of Jonathan D. Durham, to malee the’sum of $100.00, which had been recovered in favor of the plaintiff in the superior court of Greene county, against the defendant, Jonathan D. Durham. The fi. fa. was amended so as to read, which the said plaintiff lately in our superior court of said county, recovered against the said Jonathan D. Durham, “Jonathan D. Durham, as administrator of Eliza Ann Durham.” ' This amendment of the fi. fa. after the levy^ was a good ground for the dismissal thereof. Code §3195; Williams, executor, vs. Atwood, decided at July term, 1876, not yet reported.
Besides, from an inspection of the decree offered in evidence by the plaintiff in fi. fa., it would be difficult to hold that the fi. fa. levied on the land, was authorized by that decree, as it was originally issued, and especially as it was *156amended. Whether it was or not, the levy fell by the amendment made thereafter. The fi. fa. as amended, was not the fi. fa. levied on the land.
Let the judgment of the court below be reversed.